PD-0077-15
                                                                             COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                             Transmitted 8/6/2015 9:27:05 AM
                                                                               Accepted 8/6/2015 9:40:51 AM
                                                                                              ABEL ACOSTA
                                  EBB B. MOBLEY                                                       CLERK
                                   ATTORNEY AT LAW
                         422 NORTH CENTER STREET-LOWER LEVEL
                                       P. O. BOX 2309
                                 LONGVIEW, TEXAS 75606
                                  Telephone: (903) 757-3331
                                     Fax: (903) 753-8289



August 6, 2015

                                                                         August 6, 2015
Abel Acosta, Clerk
Texas Court of Criminal Appeals
201 West 14th Street, #106
Austin, Texas 78701


                    Re: No. PD-0077-15
                        Steven Cole v. State

Dear Mr. Acosta:

      I will appear for oral argument in this case on September 16, 2015 at 9:00 AM.

Very Truly Yours,

/s/ EBB B. MOBLEY

Ebb B. Mobley

kk/

cc:   Lisa McMinn
      State Prosecuting Attorney

      Zan Colson Brown
      Assistant District Attorney